 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                      CASE NO. 2:19-CR-00171-WBS
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; [PROPOSED] FINDINGS AND ORDER
14 SEAN WESTLEY POWERS,                           DATE: November 12, 2019
                                                  TIME: 9:00 a.m.
15                                  Defendant.    COURT: Hon. William B. Shubb
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for a status hearing on November 12,

21 2019.

22         2.     By this stipulation, the defendant now moves to continue the status

23 conference to until December 16, 2019, and to exclude time between November 12, 2019,

24 and December 16, 2019, under Local Code T4.

25         3.     The parties agree and stipulate, and request that the Court find the

26 following:
27                a)      The government has represented that the discovery associated with

28         this case was produced to defense counsel on October 3, 2019.


      STIPULATION REGARDING EXCLUDABLE TIME        1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1               b)      Defense counsel desires additional time to review the discovery,

 2        conduct research into the case, to discuss the case with his client, and otherwise

 3        prepare for trial in this matter.

 4               c)      Counsel for defendant believes that failure to grant the above-

 5        requested continuance would deny him the reasonable time necessary for effective

 6        preparation, taking into account the exercise of due diligence.

 7               d)      The government does not object to the continuance.

 8               e)      Based on the above-stated findings, the ends of justice served by

 9        continuing the case as requested outweigh the interest of the public and the

10        defendant in a trial within the original date prescribed by the Speedy Trial Act.

11               f)      For the purpose of computing time under the Speedy Trial Act, 18

12        U.S.C. § 3161, et seq., within which trial must commence, the time period of

13        November 12, 2019, to December 16, 2019, inclusive, is deemed excludable pursuant

14        to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

15        continuance granted by the Court at defendant’s request on the basis of the Court’s

16        finding that the ends of justice served by taking such action outweigh the best

17        interest of the public and the defendant in a speedy trial.

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1         4.     Nothing in this stipulation and order shall preclude a finding that other

 2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

 3 the period within which a trial must commence.

 4         IT IS SO STIPULATED.

 5

 6

 7 Dated: November 6, 2019                            MCGREGOR W. SCOTT
                                                      United States Attorney
 8

 9                                                    /s/ JUSTIN L. LEE
                                                      JUSTIN L. LEE
10                                                    Assistant United States Attorney
11

12
     Dated: November 6, 2019                          /s/ MICHAEL E. HANSEN
13                                                    MICHAEL E. HANSEN
                                                      (as authorized on November 5, 2019)
14
                                                      Counsel for Defendant
15                                                    SEAN WESTLEY POWERS

16

17                                     FINDINGS AND ORDER

18         IT IS SO FOUND AND ORDERED.

19 Dated: November 7, 2019

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME       3
30    PERIODS UNDER SPEEDY TRIAL ACT
